Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all replies and correspondence should be addressed to examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-20-2021 under amendments and request to reconsideration which have been placed of record in the file. Claims 1-25 are pending in this action. 

Response to Amendment
The amendment filed 10-20-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The limitations “modifying an input parameter” are not supported by Applicant’s disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

The amendments filed 10-20-2021 are not entered as they do raise new issue that does require further extensive search and further consideration and also they were not presented before final office action. 


Interview Summary
Examiner called Applicant's representative on 11-08-2021 and mentioned to her the applicant disclosure fails to provide support for e amendments specifically for the limitations “modifying an input parameter”. Examiner thanks Applicant's representative for E-mailing the support for the amendments. Applicant representative did E-mailed support for the amendments per Applicant's disclosure; paragraphs 27, 29, 52-53 however, none of the limitations recite in the paragraphs recited above, directly maps to limitations “modifying an input parameter”. Further Examiner mentioned because of the time constrain Examiner has to issue Advisory Action. Applicant's representative agreed to receive Advisory office action. Further Examiner requested to Applicant’s representative to provide support for all the amendments for the record.

Response to Arguments
Applicant's arguments filed 10-20-2021 on the basis of amendments and request for reconsideration have been fully considered; however amendments and arguments do not place instant application in condition for allowance as they do raise new issue that does require further extensive search and further consideration and also they were not presented before final office action.

Further Examiner has conducted preliminary search and newly cited prior arts are cited or USPTO 892's.

Applicant is requested to review the cited prior arts on USPTO 892’s, as they do suggest applicant’s arguments regarding “assigning an importance level to individual ones of the two or more simultaneously visible segments; and selectively setting a luminance of the said individual ones of the two or more simultaneously visible segments in dependence on the assigned importance level as well as predicted future battery usage”.
Specifically the prior arts of
Terry Alex et al. (US 20190079921 A1) disclosures paragraphs 124, 155.

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/
Primary Examiner, 
Art Unit 2693
November 8, 2021